Case 1:14-cv-00059-JPB Document 970 Filed 05/16/19 Page 1 of 3 PagelD #: 11924

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN RE: MONITRONICS INTERNATIONAL
INC., TELEPHONE CONSUMER MDL NO. 1:13-md-02493-JPB-JPM
PROTECTION ACT LITIGATION

 

THIS DOCUMENT RELATES TO:
ALL CASES
ORDER FOLLOWING STATUS CONFERENCE

On May 2, 2019, the Court held a status conference to discuss with the parties various
matters with respect to this action. Jonathan Marshall appeared in person for the Class; Jeffrey
A. Holmstrand in person and Meryl Maneker by telephone appeared for Monitronics
International, Inc.; Plaintiffs Craig Cunningham, Michael Worsham, and Vincent Lucas appeared
by telephone; and Plaintiff Justin Giles appeared by one of his counsel, Jim Feagle, by telephone.
Following a discussion with the parties who appeared, the Court ORDERS as follows:

1) A second distribution to the Class Members is approved with the funds for the
administrative costs of the distribution to be paid to the Settlement Administrator from the
remaining Settlement Funds,

2) The following cases are referred for mediation by Judge Mazzone between the
Plaintiffs and Monitronics International, Inc., to be held on June 11, 2019 at a time and location
to be set by Judge Mazzone.

a. Craig Cunningham v. Alliance Security, et al.
Case No. 1:14-cv-169

b. Craig Cunningham v, The Altitude Group, LLC, et al.
Case No. 1:15-cv-169

Cc. Michael C. Worsham v. Monitronics International Inc., et al.,
Case No. 1:15-cv-225
Case 1:14-cv-00059-JPB Document 970 Filed 05/16/19 Page 2 of 3 PagelD #: 11925

d. Michael C. Worsham v, Monitronics International Inc., et al,
Case No. 5:16-cv-82

€. Michael C. Worsham vy. Alliance Security, Inc. et al.,
Case No. 5:16-cv-127

f. Sandra Fairley v. Monitronics International, Inc.
Case No. 1:14-cv-54

g. Vincent Lucas v. Monitronics International, Inc,, et al.
Case No. 5:17-cv-157

h. James Giles v. ISI Alarms NC Inc. et al.
Case No. 1:14-cv-20

i. Merrill Primack v. United Technologies Corp., et al.,
Case No. 1:16-cv-90

Counsel for represented parties must appear in person unless excused by Judge Mazzone and
unrepresented parties must appear in person unless excused by Judge Mazzone.

3) No later than May 24, 2019, each Plaintiff who has not previously provided the
Supplemental Statement as described in the Court’s Summary Order Following Initial
Scheduling Conference (Doc. 23) shall provide to counsel for Monitronics the information called
for in that Order:

a. The telephone number or numbers to which they contend calls
were initiated in violation of the Telephone Consumer Protection Act (the

“TCPA”), along with the type of telephone service (cellular or residential);

b. The telephone company or companies that provided the service for
each telephone number provided;

c. Whether each telephone number provided was added to the
National Do-Not-Call Registry, the date on which it was added, and whether it
was ever removed;

d. For each telephone number provided, the date and time, or dates
and times, on which the plaintiff contends a call or calls were initiated in violation
of the TCPA; and
Case 1:14-cv-00059-JPB Document 970 Filed 05/16/19 Page 3 of 3 PagelD #: 11926

€. The person or entity that the plaintiff contends initiated each of the

calls at issue.

4) Prior to the mediation, the parties to each of the cases listed in Paragraph 2 above
are directed to attempt informal resolution of those cases.

5) The stay previously entered in this matter (Doc. 1246) otherwise remains in
effect.

6) Other matters discussed by the Court will be addressed separately.

The Court DIRECTS the Clerk of this Court to send a certified copy of this Order to any

pro se party and to all counsel of record.

§- 16° 20/4

 
  
   

lo

N PRESTON BAILEY
TATES DISTRICT JUDGE

 
